
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.16



FORM OF COMMITMENT LETTER


June 27, 2002

Mr. Tony Gioia
President and CEO
Tully's Coffee Corporation
3100 Airport Way South
Seattle, WA 98134

Dear Tony:

        I am aware that Tully's Coffee Corporation is presently seeking to raise
capital (debt or equity) from one or more sources. Although I expect these
efforts will be successful, I recognize that there is no certainty of success.

        This letter will confirm my commitment and ability to provide financial
support as may be required by the company, up to $xxx,xxx. At my election, this
financial support may be made through a direct investment in the company's
stock, by direct loan to the company with a maturity no earlier than June 30,
2003, or by personal guarantee of a bank loan to the company with a maturity no
earlier than June 30, 2003.

        This commitment is only effective until the earlier of (a) June 30, 2003
or (b) the successful completion of the company's capital-raising efforts in an
amount not less than $3,000,000.

Sincerely,

Signature
(address)

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.16



FORM OF COMMITMENT LETTER
